Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-7, 10, and 17  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In addition to the references listed on the PTO 892, the Applicant is invited to pay particular attention to the following references regarding the amendment.
Leonard et al. US Patent Pub. No.: 2019/0236866 – see at least figure 3A regarding deactivating visual identifier at the end of access rights.
Bransfield, JR. US Patent PUB. No.: 2016/0156720 A1 – see context similar to 0045 – location aware indicia. 
Stanger et al. US Patent Pub. No.: 2012/0066035 A1 – see at least 0056 - …In some examples, content pop-ups icons are displayed as a user approaches a particular location and are removed from a display after a predetermined time or as a user exits the location.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 4-6, 8-11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenberger US Patent Pub. No.: 20170325067 in view of Lingan et al. US Patent Pub. No.: 2016/0335819 Al, hereinafter, ‘Lingan’ and further in view of Ghenn US Patent 10,304, 268 B1.  
 	Consider Claim 1, Greenberger teaches a non-transitory computer-readable medium having instructions stored thereon which, when executed by a processor, cause the processor to:
determine location information corresponding to a mobile device in a facility associated with an organization (e.g., see at least claim 1 and paragraph 0030); determine a portion of the facility in which the mobile device is located based on the location information(e.g., see at least claim 1 and paragraph 0030-seating zone etc.); determine an organizational context while the device is in the portion of the facility(e.g., see at least claim 1 and paragraph 0030-type of sales vendor for example ); determine a group of the organization to which a user associated with the mobile device belongs based on a digital identity issued to the mobile device by the organization(e.g., see at least claim 1 and paragraph 0030- see reference to at least sales group);and cause a change in operation of the mobile device based on the context(e.g., see at least claim 1 and paragraph 0030- “activating said mobile to listen”).
 	However, Greenberger does not specifically teach wherein the digital identity is configured to expire based on a location of the mobile device, responsiveness to a communication being established between the mobile device and a beacon installed in the facility (note: this limitation could be potentially construed as a mobile beacon installed on a person wherein the person is installed within the facility and thus meeting the limitation. For Examination purposes in this particular instance the interpretation is that the beacon type device can also be physically fixed to the facility and not necessarily mobile)wherein the portion is defined by an access control system associated with the facility. 
 	In analogous art, Lingan teaches wherein the digital identity is configured to expire based on a location of the mobile device (e.g., see at least 0048), responsiveness to a communication being established between the mobile device and a beacon installed in the facility wherein the portion is defined by an access control system associated with the facility (e.g., see at least 0017, 0022 and 0026 ) .
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include wherein the digital identity is configured to expire based on a location of the mobile device and responsiveness to a communication being established between the mobile device and a beacon installed in the facility wherein the portion is defined by an 
 	Greenberger and Lingan does not specifically teach cause a change in operation of the mobile device based on the context, wherein causing the change in the operation of the mobile device includes causing information promulgated by the organization and pertaining to the portion of the facility to be displayed by a display of the mobile device; and remove the information promulgated by the organization and pertaining to the portion of the facility from the display responsive to a determination that the mobile device has left the portion of the facility.
 	In analogous, Ghenn teaches cause a change in operation of the mobile device based on the context, wherein causing the change in the operation of the mobile device includes causing information promulgated by the organization and pertaining to the portion of the facility to be displayed by a display of the mobile device; and remove the information promulgated by the organization and pertaining to the portion of the facility from the display responsive to a determination that the mobile device has left the portion of the facility (i.e., this limitation is met by at least the abstract and claim 1 – …providing a smartphone…based on the geo-location data…removing the indicia from the badge display).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include a change in operation of the mobile device based on the context, wherein causing the change in the operation of the mobile device includes causing information promulgated by the organization and pertaining to the portion of the facility to be displayed by a display of the mobile device; and remove the information promulgated by the organization and pertaining to the portion of the facility from the display responsive to a determination that the mobile device has left the portion of the facility for the purpose of controlling access to an environment as suggest by Ghenn.
Claim 4, Greenberger wherein the beacon is one of a plurality of beacons installed within the facility(beacons can be within venue or even via another mobile such as that illustrated in figure 5).
 	Consider Claim 5, Greenberger teaches the claimed invention except wherein the instructions to determine the location information include instructions to determine the location information responsive to a communication between the mobile device and an access reader of an access control system associated with the facility.
  	In analogous art, Lingan teaches wherein the instructions to determine the location information include instructions to determine the location information responsive to a communication between the mobile device and an access reader of an access control system associated with the facility (e.g., see at least 0021-0022 ).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Greenberger  to include wherein the instructions to determine the location information include instructions to determine the location information responsive to a communication between the mobile device and an access reader of an access control system associated with the facility for the purpose of location based organizational grouping as suggested by Lingan.
 	Consider Claim 6, Greenberger teaches wherein the instructions to determine the organizational context include instructions to determine a time associated with the determination of the portion of the facility in which the mobile device is located (e.g., see time noted in at least 0029).
 	Consider Claim 8, Greenberger teaches wherein the instructions to cause the change in the operation of the mobile device include instructions to cause the mobile device to e.g., see at least 0002 triggering an action such as welcome display).
 	Consider Claim 9, Greenberger teaches wherein the information corresponds to the portion of the facility in which the mobile device is located (e.g., this is met by triggering the display of known   “information”. In the prior art the signal indicates that since the device knows the information such as a particular store the device can be triggered to display that know location information “ Welcome to Megachain” ).
 	Consider Claim 10, Greenberger teaches wherein the information additionally corresponds to a time associated with the determination of the portion of the facility in which the mobile device is located(e.g., this is met by triggering the display of known   “information”. In the prior art the signal indicates that since the device knows the information such as a particular store the device can be triggered to display that know location information “ Welcome to Megachain” ).
 	Consider Claim 17, Greenberger teaches a method for organizational context-based operations of a mobile device, comprising: determining that a mobile device is located in a particular portion of a facility controlled, at least in part, by an organization, based on a communication between the mobile device and at least one of an access reader and a wireless beacon of the facility(e.g., see at least claim 1 and paragraph 0030);determining a group of the organization to which a user associated with the mobile device belongs(e.g., see at least claim 1 and paragraph 0030);determining a time context associated with the mobile device being in the particular portion(e.g., see at least claim 1 and paragraph 0029-0030);receiving information from the organization, the information determined based on the group and the time context(e.g., see at least claim 1 and paragraph 0030); and displaying the information via the mobile device(e.g., see at least 0002-0003 in the context of claim 1 and paragraph 0030).
 	However, Greenberger does not specifically teach wherein the digital identity is configured to expire based on a location of the mobile device.
 	In analogous art, Lingan teaches wherein the digital identity is configured to expire based on a location of the mobile device (e.g., see at least 0048).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include wherein the digital identity is configured to expire based on a location of the mobile device for the purpose controlling and monitoring access zones/areas. 
Greenberger and Lingan does not specifically teach cause a change in operation of the mobile device based on the context, wherein causing the change in the operation of the mobile device includes causing information promulgated by the organization and pertaining to the portion of the facility to be displayed by a display of the mobile device; and remove the information promulgated by the organization and pertaining to the portion of the facility from the display responsive to a determination that the mobile device has left the portion of the facility.
 	In analogous, Ghenn teaches cause a change in operation of the mobile device based on the context, wherein causing the change in the operation of the mobile device includes causing information promulgated by the organization and pertaining to the portion of the facility to be displayed by a display of the mobile device; and remove the information promulgated by the organization and pertaining to the portion of the facility from the display responsive to a determination that the mobile device has left the portion of the facility (i.e., this limitation is met by at least the abstract and claim 1 – …providing a smartphone…based on the geo-location data…removing the indicia from the badge display).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to include a change in operation of the mobile device based on the context, wherein causing the change in the operation of the mobile device includes causing information promulgated by the organization and pertaining to the portion of the facility to be displayed by a display of the mobile device; and remove the information promulgated by the organization and pertaining to the portion of the facility from the display responsive to a determination that the mobile device has left the portion of the facility for the purpose of controlling access to an environment as suggest by Ghenn.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenberger US Patent Pub. No.: 20170325067 in view of Lingan et al. US Patent Pub. No.: 2016/0335819 Al, hereinafter, ‘Lingan’ and further in view of Ghenn US Patent 10,304, 268 B1 and further in view of Frank et al US Patent Pub. No.:2007/0264974 A1, hereinafter, ‘Frank’.
 	Consider Claim 7,  Greenberger as modified by Lingan teaches the claimed invention except wherein the instructions to cause the change in operation of the mobile device include instructions to cause a change in an audio profile of the mobile device.
 	In analogous art, Frank teaches wherein the instructions to cause the change in operation of the mobile device include instructions to cause a change in an audio profile of the mobile device (e.g., the wireless beacon)(e.g., see change of setting such as volume, alert setting etc. 0074-0083).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Greenberger to include wherein the instructions to cause the change in operation of the mobile device include instructions to cause a change in an audio .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621. The examiner can normally be reached 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646